EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 August 2020, 31 December 2019 and 12 December 2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an ultrasonic motor, comprising, inter alia, a thermo-compensation platform having abutting sections against which side surfaces of the actuator abut so that a displacement of the actuator is only possible along the side surfaces which abut against the abutting sections, wherein the tensioning device includes: two rotation angle levers, wherein each rotation angle lever includes one tension lever arm and one pressure lever arm, and wherein the tension lever arms are connected to one another via a tensioned tension spring, and a tensile force of the tension spring is selected to exert a torque on the rotation angle lever such that each of the pressure lever arms will act with a defined force on a side surface of the actuator which is opposite to the side surface on which the at least one 
Claims 2-17 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rosenkranz (U.S. PG Pub. No. 20140246955) discloses an ultrasonic motor having a holding device for an ultrasonic actuator that overcomes the disadvantages in adjustment operation to provide precise, reliable guidance for the holding device and therewith for the ultrasonic actuator as well, simply and inexpensively.
Wischenwskiy et al. (U.S. PG Pub. No. 20150042209) discloses an ultrasonic actuator and an ultrasonic motor having a greater operating temperature range. The ultrasonic actuator made of piezoelectric ceramic and a friction element disposed on the ultrasonic actuator.  
Philips et al. (U.S. PG Pub. No. 20180358909) discloses a more effective and more reliable ultrasonic motor comprising a plate-shaped piezoelectric ultrasonic actuator and a of friction element arranged on a side surface thereof, wherein the connection line through the friction point and the focal point of the ultrasonic actuator defines an operating direction, and a perpendicular plane intersecting the ultrasonic actuator defines an operating plane.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 January 2021			/EMILY P PHAM/                                                            Primary Examiner, Art Unit 2837